The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     January 7, 2015

                                   No. 04-14-00776-CR

                               Bernardo IBARRA-LOPEZ,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR2497
                       Honorable Mary D. Roman, Judge Presiding


                                     ORDER
      The Appellant’s Motion to Withdraw as Counsel is hereby GRANTED.




                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court